EXHIBIT 10.10

Boston Properties

Deferred Compensation Plan

Master Plan Document

Amended and Restated Effective as of January 1, 2009



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

TABLE OF CONTENTS

 

          Page

Purpose

      1

ARTICLE 1

   Definitions    1

ARTICLE 2

   Selection, Enrollment, Eligibility    4

2.1

   Selection by Compensation Committee    4

2.2

   Enrollment Requirements    4

2.3

   Eligibility; Commencement of Participation    4

2.4

   Termination of Participation and/or Deferrals    5

ARTICLE 3

   Deferral Commitments/ 401(k) Restoration Matching
Amounts/Vesting/Crediting/Taxes    5

3.1

   Minimum Deferrals    5

3.2

   Maximum Deferral    5

3.3

   Election to Defer; Effect of Election Form    5

3.4

   Withholding of Annual Deferral Amounts    6

3.5

   Annual 401(k) Restoration Matching Amount    6

3.6

   Vesting    7

3.7

   Crediting/Debiting of Account Balances    7

3.8

   FICA and Other Taxes    8

ARTICLE 4

   Short-Term Payout; Withdrawal Election    8

4.1

   Short-Term Payout    8

4.2

   Other Benefits Take Precedence Over Short-Term    9

4.3

   Withdrawal Election    9

ARTICLE 5

   Retirement Benefit    9

5.1

   Retirement Benefit    9

5.2

   Payment of Retirement Benefit    9

5.3

   Death Prior to Completion of Retirement Benefit    10

ARTICLE 6

   Pre-Retirement Survivor Benefit    10

6.1

   Pre-Retirement Survivor Benefit    10

6.2

   Payment of Pre-Retirement Survivor Benefit    10

ARTICLE 7

   Termination Benefit    10

7.1

   Termination Benefit    10

7.2

   Payment of Termination Benefit    10

ARTICLE 8

   Beneficiary Designation    11

8.1

   Beneficiary    11

 

-i-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

8.2

   Beneficiary Designation; Change; Spousal Consent    11

8.3

   Acknowledgement    11

8.4

   No Beneficiary Designation    11

8.5

   Doubt as to Beneficiary    11

8.6

   Discharge of Obligations    11

ARTICLE 9

   Leave of Absence    11

9.1

   Paid Leave of Absence    11

9.2

   Unpaid Leave of Absence    12

ARTICLE 10

   Termination, Amendment or Modification    12

10.1

   Termination    12

10.2

   Amendment    12

10.3

   Delegation to Benefits Committee    12

10.4

   Effect of Payment    12

ARTICLE 11

   Administration    13

11.1

   Benefits Committee Duties    13

11.2

   Agents    13

11.3

   Binding Effect of Decisions    13

11.4

   Indemnity of Benefits Committee    13

11.5

   Sponsor Information    13

ARTICLE 12

   Other Benefits and Agreements    13

12.1

   Coordination with Other Benefits    13

ARTICLE 13

   Claims Procedures    14

13.1

   Presentation of Claim    14

13.2

   Notification of Decision    14

13.3

   Review of a Denied Claim    14

13.4

   Decision on Review    14

13.5

   Legal Action    15

ARTICLE 14

   Trust    15

14.1

   Establishment of the Trust    15

14.2

   Interrelationship of the Plan and the Trust    15

14.3

   Distributions From the Trust    15

ARTICLE 15

   Miscellaneous    15

15.1

   Status of Plan    15

15.2

   Unsecured General Creditor    15

15.3

   Sponsor’s Liability    15

15.4

   Nonassignability    15

 

-ii-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

15.5

   Not a Contract of Employment    16

15.6

   Furnishing Information    16

15.7

   Terms    16

15.8

   Captions    16

15.9

   Governing Law    16

15.10

   Notice    16

15.11

   Successors    17

15.12

   Spouse’s Interest    17

15.13

   Validity    17

15.14

   Incompetent    17

15.15

   Court Order    17

15.16

   Insurance    17

 

-iii-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

BOSTON PROPERTIES

DEFERRED COMPENSATION PLAN

Amended and Restated Effective as of January 1, 2009

Purpose

WHEREAS, the purpose of this Plan is to provide specified benefits to a select
group of management or highly compensated Employees who contribute materially to
the continued growth, development and future business success of Boston
Properties Limited Partnership. This Plan shall be unfunded for tax purposes and
for purposes of Title I of ERISA.

WHEREAS, the Sponsor desires to amend and restate the Plan to comply with
Section 409A of the Code;

WHEREAS, the Plan provides that the Sponsor may amend the Plan at any time.

NOW, THEREFORE, the Sponsor hereby amends and restates the Plan as follows,
effective as of January 1, 2009.

ARTICLE 1

Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Sponsor equal to the sum of (i) the Deferral Account balance and
(ii) the 401(k) Restoration Matching Account balance. The Account Balance, and
each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan. A “Pre-2005 Account” shall mean the amount standing to
the credit of a Participant’s Account Balance as of December 31, 2004, as
adjusted for deemed investment earnings, losses and distributions. A “Post-2004
Account” shall mean the amount credited to a Participant’s Account Balance after
January 1, 2005, as adjusted for deemed investment earnings, losses and
distributions.

 

1.2 “Annual Bonus” shall mean any compensation, in addition to Base Annual
Salary, payable during the Plan Year to a Participant as an Employee under the
Sponsor’s annual bonus and cash incentive plans, excluding stock options and
restricted stock, which the Benefits Committee, in its sole discretion,
determines to be eligible for deferral under this Plan.

 

1.3 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Annual Salary and Annual Bonus that a Participant defers in accordance with
Article 3 for any one Plan Year. In the event of a Participant’s Retirement,
death or a Separation from Service prior to the end of a Plan Year, such year’s
Annual Deferral Amount shall be the actual amount withheld prior to such event.

 

1.4 “Annual 401(k) Restoration Matching Amount” for any one Plan Year shall be
the amount determined in accordance with Section 3.5.

 

-1-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

1.5 “Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Account Balance
of the Participant shall be calculated as of the close of business on or around
the last business day of the Plan Year in which the Participant Retires and
(ii) for remaining annual installments, the Account Balance of the Participant
shall be calculated on every applicable anniversary of the last business day of
the Plan Year in which the Participant Retired. The annual installment shall be
calculated by multiplying this balance by a fraction, the numerator of which is
one and the denominator of which is the remaining number of annual payments due
the Participant. By way of example, if the Participant elects a ten (10) year
Annual Installment Method, the first payment shall be 1/10 of the Account
Balance, calculated as described in this definition. The following year, the
payment shall be 1/9 of the Account Balance, calculated as described in this
definition. The first annual installment payment shall be paid no later than
fifteen (15) days after the last day of the Plan Year in which the Participant
Retires. Remaining annual installments shall be paid no later than fifteen
(15) days after the last day of the applicable Plan Year.

 

1.6 “Base Annual Salary” shall mean the annual cash compensation included on the
Federal Income Tax Form W-2 for such calendar year, excluding bonuses,
commissions, overtime, fringe benefits, stock options, restricted stock,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, and automobile and other allowances paid to a Participant for
employment services rendered (whether or not such allowances are included in the
Employee’s gross income). Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of the Sponsor and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 132(f), 402(e)(3), 402(h),
or 403(b) pursuant to plans established by the Sponsor; provided, however, that
all such amounts will be included in compensation only to the extent that had
there been no such plan, the amount would have been payable in cash to the
Employee.

 

1.7 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

1.8 “Beneficiary Designation Form” shall mean the form established from time to
time by the Benefits Committee that a Participant completes, signs and returns
to the Benefits Committee to designate one or more Beneficiaries.

 

1.9 “Benefits Committee” shall mean the committee described in Article 11.

 

1.10 “Claimant” shall have the meaning set forth in Section 13.1.

 

1.11 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.12 “Compensation Committee” shall mean the Compensation Committee of the Board
of Directors of Boston Properties, Inc.

 

1.13 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting and debiting provisions of this Plan that relate to the
Participant’s Deferral Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Deferral Account.

 

-2-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

1.14 “Election Form” shall mean the form established from time to time by the
Benefits Committee that a Participant completes, signs and returns to the
Benefits Committee to make an election under the Plan.

 

1.15 “Employee” shall mean a person who is an employee of the Sponsor or an
affiliate of the Sponsor.

 

1.16 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.17 “First Plan Year” shall mean the period beginning March 1, 2002 and ending
December 31, 2002.

 

1.18 “401(k) Plan” shall be the Boston Properties Retirement Savings Plan as in
effect from time to time.

 

1.19 “401(k) Restoration Matching Account” shall mean (i) the sum of all of a
Participant’s Annual 401(k) Restoration Matching Amounts, plus (ii) amounts
credited in accordance with all the applicable crediting and debiting provisions
of this Plan that relate to the Participant’s 401(k) Restoration Matching
Account, less (iii) all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Participant’s 401(k)
Restoration Matching Account.

 

1.20 “Participant” shall mean any Employee (i) who is selected to participate in
the Plan, (ii) who elects to participate in the Plan, (iii) who signs an
Election Form and a Beneficiary Designation Form, (iv) whose signed Election
Form and Beneficiary Designation Form are accepted by the Benefits Committee,
(v) who commences participation in the Plan, and (vi) whose participation in the
Plan has not terminated. A spouse or former spouse of a Participant shall not be
treated as a Participant in the Plan or have an account balance under the Plan,
even if he or she has an interest in the Participant’s benefits under the Plan
as a result of applicable law or property settlements resulting from legal
separation or divorce.

 

1.21 “Plan” shall mean the Boston Properties Deferred Compensation Plan, which
shall be evidenced by this instrument, as it may be amended from time to time.

 

1.22 “Plan Year” shall, except for the First Plan Year, mean a period beginning
on January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.23 “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.

 

1.24 “Retirement,” “Retire(s)” or “Retired” shall mean, with respect to an
Employee, the date a Separation from Service occurs for any reason other than a
leave of absence or death, on or after the attainment of age fifty-five
(55) with five (5) Years of Service.

 

1.25 “Retirement Benefit” shall mean the benefit set forth in Article 5.

 

1.26

“Separation from Service” or “Separates from Service” shall mean when the
Employee and the Sponsor (or any affiliate thereof) reasonably anticipate that
no further services would be performed by the Employee for such Sponsor (or any
affiliate thereof) after a certain date or that

 

-3-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

 

the level of bona fide services the Employee would perform for the Sponsor (or
any affiliate thereof) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed by the Employee for the
Sponsor (or any affiliate thereof) over the immediately preceding 36-month
period (or period of employment, if less than 36 months).

 

1.27 “Short-Term Payout” shall mean the payout set forth in Section 4.1.

 

1.29 “Sponsor” shall mean Boston Properties Limited Partnership, a Delaware
limited partnership, and any successor to all or substantially all of the
Sponsor’s assets or business.

 

1.30 “Termination Benefit” shall mean the benefit set forth in Article 7.

 

1.31 “Trust” shall mean one or more trusts, if any, established by the Sponsor
in its sole discretion.

 

1.32 “Years of Service” shall mean the total number of full years in which a
Participant has been employed by the Sponsor (or any affiliate thereof). For
purposes of this definition, a year of employment shall be a 365 day period (or
366 day period in the case of a leap year) that, for the first year of
employment, commences on the Employee’s date of hiring and that, for any
subsequent year, commences on an anniversary of that hiring date. The Benefits
Committee shall make a determination as to whether any partial year of
employment shall be counted as a Year of Service.

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1 Selection by Compensation Committee. Participation in the Plan shall be
limited to a select group of management and highly compensated Employees of the
Sponsor, as determined by the Compensation Committee in its sole discretion.
From that group, the Compensation Committee shall select, in its sole
discretion, Employees to participate in the Plan.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee shall complete, execute and return to the Benefits Committee an
Election Form and a Beneficiary Designation Form, all within thirty (30) days
after he or she is selected to participate in the Plan. In addition, the
Benefits Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

 

2.3 Eligibility; Commencement of Participation. Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in this
Plan and required by the Benefits Committee, including returning all required
documents to the Benefits Committee within the specified time period, that
Employee shall commence participation in the Plan on the first day of the month
following the month in which the Employee completes all enrollment requirements,
provided that such Employee has not previously been eligible to participate in
any other account balance deferred compensation plan of the Sponsor. If an
Employee fails to meet all such requirements within the period required, in
accordance with Section 2.2, that Employee shall not be eligible to participate
in the Plan until the first day of the Plan Year following the delivery to and
acceptance by the Benefits Committee of the required documents.

 

-4-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

2.4 Termination of Participation and/or Deferrals. If the Compensation Committee
determines in good faith that a Participant no longer qualifies as a member of a
select group of management or highly compensated employees, as membership in
such group is determined in accordance with Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, the Compensation Committee shall have the right, in its sole
discretion, to prevent the Participant from making future deferral elections.

ARTICLE 3

Deferral Commitments/401(k) Restoration Matching Amounts/Vesting/Crediting/Taxes

 

3.1 Minimum Deferrals.

 

  (a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, an aggregate minimum of $2,000 of
Base Annual Salary and Annual Bonus. If an election is made for less than stated
minimum amounts, or if no election is made, the amount deferred shall be zero.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, the minimum Annual
Deferral Amount shall be an amount equal to the minimum set forth above,
multiplied by a fraction, the numerator of which is the number of complete
months remaining in the Plan Year and the denominator of which is 12.

 

3.2 Maximum Deferral.

 

  (a) Base Annual Salary and Annual Bonus. For each Plan Year, a Participant may
elect to defer, as his or her Annual Deferral Amount, Base Annual Salary and
Annual Bonus up to the maximum percentages established by the Benefits Committee
from time to time. The Benefits Committee may impose additional limitations on
any Participant’s Annual Deferral Amount in any Plan Year in which the Benefits
Committee determines, in its sole discretion, that such additional limitation is
in the best interests of the Sponsor.

 

  (b) Short Plan Year. Notwithstanding the foregoing, if an Employee first
becomes a Participant after the first day of a Plan Year, the maximum Annual
Deferral Amount (i) with respect to Base Annual Salary shall be limited to the
amount of compensation not yet earned by the Participant as of the date the
Participant submits an Election Form to the Benefits Committee for acceptance,
and (ii) with respect to Annual Bonus shall be limited to those amounts which
relate to services the Participant performed after the date the Participant
submitted his or her Election Form to participate in the Plan.

 

3.3 Election to Defer; Effect of Election Form.

 

  (a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Benefits Committee deems
necessary or desirable under the Plan. For these elections to be valid, the
Election Form must be completed and signed by the Participant, timely delivered
to the Benefits Committee (in accordance with Section 2.2 above) and accepted by
the Benefits Committee. A Participant shall designate on his or her Election
Form whether all amounts deferred in such Plan Year are payable in the form of
installments or in a lump sum upon Retirement and whether or not the Participant
desires a Short-Term Payout. Such designation may be changed only to the extent
provided in subsection (c) below.

 

-5-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

  (b) Subsequent Plan Years. For each succeeding Plan Year, an irrevocable
deferral election for that Plan Year, and such other elections as the Benefits
Committee deems necessary or desirable under the Plan, shall be made by timely
delivering to the Benefits Committee, in accordance with its rules and
procedures, before the end of the Plan Year preceding the Plan Year for which
the election is made, a new Election Form. The Participant shall designate on
such Election Form whether or not he or she desires a Short-Term Payout. If no
such Election Form is timely delivered for a Plan Year, the Annual Deferral
Amount shall be zero for that Plan Year.

 

  (c) Amendment of Distribution Election. A Participant may amend his or her
Election Form from time to time, in accordance with this subsection (c). Any
such amendment shall be made in accordance with the procedures established by
the Benefits Committee from time to time. With respect to a Participant’s
Post-2004 Account, a Participant may elect to delay the time when payments from
his or her Account Balance would otherwise commence pursuant to his or her
Election Form, provided that such election (i) will not be effective until
twelve (12) months after the date the election to change is made, (ii) the
payment is deferred for at least five (5) years from the date the payment would
otherwise be paid (or commence to be paid if paid in installments), and
(iii) the election is made at least thirteen (13) months before the date payment
is scheduled to be paid (or commence to be paid in installments). With respect
to a Participant’s Pre-2005 Account, a Participant may elect to delay the time
when payments from his or her Account Balance would otherwise commence pursuant
to his or her existing election and/or change the form of payment applicable to
such Pre-2005 Account pursuant to his or her existing election, provided that
any such change shall not be given effect unless thirteen (13) months pass
between the date on which such election is submitted to the Benefits Committee
and the distribution date designated in such election form occurs.

 

3.4 Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, as adjusted
from time to time for increases and decreases in Base Annual Salary to the
extent the Annual Deferral Amount is denominated as a percentage of Base Annual
Salary. The Annual Bonus portion of the Annual Deferral Amount shall be withheld
at the time the Annual Bonus is or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself.

 

3.5 Annual 401(k) Restoration Matching Amount. For each Plan Year during which a
Participant participates in the Sponsor’s 401(k) Plan and the Sponsor makes a
matching contribution to such 401(k) Plan, the Sponsor shall credit a
Participant’s Annual 401(k) Restoration Matching Account under this Plan with an
amount equal to the difference between (i) the amount the Sponsor contributed to
the 401(k) Plan on behalf of such Participant during the Plan Year, and (ii) the
amount that the Sponsor would have contributed to the 401(k) Plan on behalf of
such Participant during such plan year had any deferrals of Base Annual Salary
under this Plan been considered compensation under the 401(k) Plan, subject to
the compensation limit under Section 401(a)(17) of the Code. The amount credited
as a Participant’s Annual 401(k) Restoration Matching Amount for any Plan Year
under this Section 3.5 shall be credited to the Participant’s 401(k) Restoration
Matching Account on a date or dates to be determined by the Benefits Committee
in its sole discretion.

 

-6-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

3.6 Vesting. A Participant shall at all times be 100% vested in his or her
Deferral Account and 401(k) Restoration Matching Account.

 

3.7 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the Benefits
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a) Measurement Funds. The Participant may elect one or more of the
measurement funds (the “Measurement Funds”), based on certain mutual funds or
other investment indices, for the purpose of crediting or debiting additional
amounts to his or her Account Balance. At the beginning of each Plan Year, the
Benefits Committee shall provide the Participant with a list of Measurement
Funds available. As necessary, the Benefits Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund.

 

  (b) Election of Measurement Funds. A Participant, in connection with his or
her initial deferral election in accordance with Section 3.3(a) above, shall
elect, on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.7(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. The Participant may (but is not required
to) subsequently elect at any time, by submitting an Election Form (or other
form of communication) to the Benefits Committee that is accepted by the
Benefits Committee, to add or delete one or more Measurement Fund(s) to be used
to determine the amounts to be credited or debited to his or her Account
Balance, or to change the portion of his or her Account Balance allocated to
each previously or newly elected Measurement Fund. If, in accordance with the
previous sentence, an election is on any business day prior to 4:00 p.m. Eastern
Standard Time, it shall be effective as of the day on which such election is
made and shall continue thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with this
Section 3.7(b). If such election is made on any business day after 4:00 p.m.
Eastern Standard Time or on any non-business day, it shall be effective as of
the first business day following the day on which such election is made and
shall continue thereafter for each subsequent day in which the Participant
participates in the Plan, unless changed in accordance with this Section 3.7(b).

 

  (c) Proportionate Allocation. In making any election described in
Section 3.7(b) above, the Participant shall specify on the Election Form (or
such other form of communication acceptable to the Committee), in increments of
one percent (1%), the percentage of his or her Account Balance to be allocated
to a Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of his or her Account Balance).

 

  (d)

Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) will be determined by the Benefits Committee, in
its reasonable discretion, based on the performance of the Measurement Funds
themselves.

 

-7-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

 

A Participant’s Account Balance shall be credited or debited on a daily basis,
if possible, based on the performance of each Measurement Fund selected by the
Participant, such performance being determined by the Benefits Committee in its
sole discretion.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Sponsor or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest in any of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Sponsor
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Sponsor.

 

3.8 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Sponsor shall withhold from
that portion of the Participant’s Base Annual Salary and Annual Bonus that is
not being deferred, in a manner determined by the Sponsor, the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Benefits Committee may reduce the Annual Deferral Amount in order
to comply with this Section 3.8.

 

  (b) 401(k) Restoration Matching Account. When the Sponsor credits an Annual
401(k) Restoration Matching Amount to a Participant’s 401(k) Restoration
Matching Account, the Sponsor shall withhold from the Participant’s Base Annual
Salary and Annual Bonus, as applicable, that is not deferred, in a manner
determined by the Sponsor, the Participant’s share of FICA and other employment
taxes. If necessary, the Benefits Committee may reduce the Participant’s Annual
401(k) Restoration Matching Amount in order to comply with this Section 3.8.

 

  (c) Distributions. The Sponsor, or the trustee of the Trust, shall withhold
from any payments made to a Participant under this Plan all federal, state and
local income, employment and other taxes required to be withheld by the Sponsor,
or the trustee of the Trust, in connection with such payments, in amounts and in
a manner to be determined in the sole discretion of the Sponsor and the trustee
of the Trust.

ARTICLE 4

Short-Term Payout; Withdrawal Election

 

4.1

Short-Term Payout. In connection with each election to defer an Annual Deferral
Amount, a Participant may irrevocably elect to receive a future “Short-Term
Payout” from the Plan with respect to all or a portion of such Annual Deferral
Amount. The Short-Term Payout shall be a

 

-8-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

 

lump sum payment in an amount that is equal to the portion of the Annual
Deferral Amount the Participant elected to have distributed as a Short-Term
Payout plus amounts credited or debited in the manner provided in Section 3.7
above on that amount, calculated as of the close of business on or around the
date on which the Short-Term Payout becomes payable, as determined by the
Benefits Committee in its sole discretion. Subject to the other terms and
conditions of this Plan, each Short-Term Payout elected shall be paid out during
a fifteen (15) day period commencing immediately after the first day of any Plan
Year designated by the Participant. The Plan Year designated by the Participant
must be at least five Plan Years after the end of the Plan Year in which the
Annual Deferral Amount is actually deferred. By way of example, if a five year
Short-Term Payout is elected for Annual Deferral Amounts that are deferred in
the Plan Year commencing January 1, 2002, the five year Short-Term Payout would
become payable during a fifteen (15) day period commencing January 1, 2008.

 

4.2 Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, 6, or 7, any Annual Deferral Amount, plus
amounts credited or debited thereon, that is subject to a Short-Term Payout
election under Section 4.1 shall not be paid in accordance with Section 4.1 but
shall be paid in accordance with the other applicable Article.

 

4.3 Withdrawal Election. A Participant may elect, at any time, to withdraw all
or any portion of his or her Pre-2005 Account Balance. For purposes of this
Section 4.3, the value of a Participant’s Account Balance shall be calculated as
of the close of business on or around the date the Participant’s benefit
distribution is processed, as determined by the Benefits Committee, in its sole
discretion, less a withdrawal penalty equal to 10% of such amount (the net
amount shall be referred to as the “Withdrawal Amount”). This election can be
made at any time, before or after Retirement, death or Separation from Service,
and whether or not the Participant (or Beneficiary) is in the process of being
paid pursuant to an installment payment schedule. The Participant (or his or her
Beneficiary) shall make this election by giving the Benefits Committee advance
written notice of the election in a form determined from time to time by the
Benefits Committee. The Participant (or his or her Beneficiary) shall be paid
the Withdrawal Amount within fifteen (15) days of his or her election. Once the
Withdrawal Amount is paid, the Participant’s participation in the Plan shall be
suspended for the immediately following Plan Year.

ARTICLE 5

Retirement Benefit

 

5.1 Retirement Benefit. A Participant who Retires shall receive, as a Retirement
Benefit, his or her Account Balance calculated as of the close of business on or
around the date the Participant’s benefit distribution is processed, as
determined by the Benefits Committee in its sole discretion.

 

5.2

Payment of Retirement Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Retirement Benefit in a lump sum or pursuant to an Annual
Installment Method of up to 15 years. The Participant may, pursuant to the
provisions of Section 3.3(c), change his or her election to an allowable
alternative payout period by submitting a new Election Form to the Benefits
Committee. If a Participant does not make any election with respect to the
payment of the Retirement Benefit, or if the Participant’s Account Balance on
the date of the Participant’s Retirement is less than $25,000, then such benefit
shall be payable in a lump sum. With respect to the Participant’s Pre-2005

 

-9-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

 

Account, the lump sum payment shall be made, or installment payments shall
commence, during the first fifteen (15) day period after the last day of the
Plan Year in which the Participant Retires. With respect to the Participant’s
Post-2004 Account, the lump sum payment shall be made, or installments shall
commence, during the first fifteen (15) day period after the last day of the
Plan Year in which the Participant Retires, or six (6) months after the
Participant Retires, if later.

 

5.3 Death Prior to Completion of Retirement Benefit. If a Participant dies after
Retirement but before the Retirement Benefit is paid in full, the Participant’s
Beneficiary shall receive a lump sum payment that is equal to the Participant’s
unpaid remaining Account Balance calculated as of the close of business on or
around the date the benefit distribution is processed, as determined by the
Benefits Committee in its sole discretion. The lump sum payment shall be made no
later than fifteen (15) days after the Benefits Committee is provided with proof
that is satisfactory to the Benefits Committee of the Participant’s death.

ARTICLE 6

Pre-Retirement Survivor Benefit

 

6.1 Pre-Retirement Survivor Benefit. If the Participant dies before he or she
Retires or experiences a Separation from Service, the Participant’s Beneficiary
shall receive a Pre-Retirement Survivor Benefit equal to the Participant’s
Account Balance calculated as of the close of business on or around the date the
benefit distribution is processed, as determined by the Benefits Committee in
its sole discretion.

 

6.2 Payment of Pre-Retirement Survivor Benefit. The Pre-Retirement Survivor
Benefit shall be paid to the Participant’s Beneficiary in a lump sum payment no
later than fifteen (15) days after the Benefits Committee is provided with proof
that is satisfactory to the Benefits Committee of the Participant’s death.

ARTICLE 7

Termination Benefit

 

7.1 Termination Benefit. If a Participant experiences a Separation from Service
prior to his or her Retirement or death, the Participant shall receive a
Termination Benefit, which shall be equal to the Participant’s Account Balance
calculated as of the close of business on or around the date the benefit
distribution is processed, as determined by the Benefits Committee in its sole
discretion.

 

7.2 Payment of Termination Benefit. With respect to the Participant’s Pre-2005
Account, the Participant shall receive his or her Termination Benefit in a lump
sum payment during the first fifteen (15) day period after the last day of the
Plan Year in which the Participant experiences the Separation from Service. With
respect to the Participant’s Post-2004 Account, the Participant shall receive
his or her Termination Benefit in a lump sum during the first fifteen (15) day
period after the last day of the Plan Year in which the Participant experiences
the Separation from Service, or six (6) months after the Participant’s
Separation from Service, whichever is later.

 

-10-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

ARTICLE 8

Beneficiary Designation

 

8.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Sponsor
in which the Participant participates.

 

8.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Benefits Committee or its designated
agent. A Participant shall have the right to change a Beneficiary by completing,
signing and otherwise complying with the terms of the Beneficiary Designation
Form and the Benefits Committee’s rules and procedures, as in effect from time
to time. If the Participant resides in a community property state and names
someone other than his or her spouse as a Beneficiary, a spousal consent, in the
form designated by the Benefits Committee, must be signed by that Participant’s
spouse and returned to the Benefits Committee. Upon the acceptance by the
Benefits Committee of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be canceled. The Benefits Committee shall be
entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Benefits Committee prior to his or her death.

 

8.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Benefits
Committee or its designated agent.

 

8.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

 

8.5 Doubt as to Beneficiary. If the Benefits Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Benefits
Committee shall have the right, exercisable in its discretion, to cause the
Sponsor to withhold such payments until this matter is resolved to the Benefits
Committee’s satisfaction.

 

8.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Sponsor and the Benefits
Committee from all further obligations under this Plan with respect to the
Participant, and that Participant’s participation in the Plan shall terminate
upon such full payment of benefits.

ARTICLE 9

Leave of Absence

 

9.1 Paid Leave of Absence. If a Participant is authorized by the Sponsor for any
reason to take a paid leave of absence from the employment of the Sponsor, the
Participant shall continue to be considered employed by the Sponsor and the
Annual Deferral Amount shall continue to be withheld during such paid leave of
absence in accordance with Section 3.3.

 

-11-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

9.2 Unpaid Leave of Absence. If a Participant is authorized by the Sponsor for
any reason to take an unpaid leave of absence from the employment of the
Sponsor, the Participant shall continue to be considered employed by the Sponsor
and the Participant shall be excused from making deferrals until the earlier of
the date the leave of absence expires or the Participant returns to a paid
employment status. Upon such expiration or return, deferrals shall resume for
the remaining portion of the Plan Year in which the expiration or return occurs,
based on the deferral election, if any, made for that Plan Year. If no election
was made for that Plan Year, no deferral shall be withheld.

ARTICLE 10

Termination, Amendment or Modification

 

10.1 Termination. Although the Sponsor anticipates that it will continue the
Plan for an indefinite period of time, there is no guarantee that the Sponsor
will continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Sponsor reserves the right to discontinue its sponsorship of
the Plan and/or to terminate the Plan at any time with respect to any or all of
its participating Employees. The termination of the Plan shall not reduce the
Account Balance of any Participant or Beneficiary in existence as of the date of
Plan termination. Further, the Sponsor may not accelerate payments under the
Plan on account of Plan termination except to the extent permitted by
Section 409A of the Code and the regulations promulgated thereunder.

 

10.2 Amendment. The Sponsor may, at any time, amend or modify the Plan in whole
or in part; provided, however, that no amendment or modification shall be
effective to decrease or restrict the value of a Participant’s Account Balance
in existence at the time the amendment or modification is made, calculated as if
the Participant had experienced a Separation from Service as of the effective
date of the amendment or modification or, if the amendment or modification
occurs after the date upon which the Participant was eligible to Retire, the
Participant had Retired as of the effective date of the amendment or
modification. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification. No amendment or
modification shall accelerate payments under the Plan except to the extent
permitted by Section 409A of the Code and the regulations promulgated
thereunder.

 

10.3 Delegation to Benefits Committee. The Sponsor has delegated its rights to
act under Sections 10.1 and 10.2 above to the Benefits Committee and the
Benefits Committee shall have the full power to take action under Sections 10.1
and 10.2.

 

10.4 Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, or 7 of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s participation in the Plan shall terminate.

 

-12-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

ARTICLE 11

Administration

 

11.1 Benefits Committee Duties. Except as otherwise provided in this Article 11,
this Plan shall be administered by the Benefits Committee of the Sponsor. The
Benefits Committee shall also have the discretion and authority to (i) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Benefits Committee who is a Participant
shall not vote or act on any matter relating solely to himself or herself. When
making a determination or calculation, the Benefits Committee shall be entitled
to rely on information furnished by a Participant or the Sponsor.

 

11.2 Agents. In the administration of this Plan, the Benefits Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to the Sponsor.

 

11.3 Binding Effect of Decisions. The decision or action of the Benefits
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

 

11.4 Indemnity of Benefits Committee. The Sponsor shall indemnify and hold
harmless the members of the Benefits Committee and any Employee to whom the
duties of the Benefits Committee may be delegated against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Plan, except in the case of willful misconduct by the
Benefits Committee, any of its members, or any such Employee.

 

11.5 Sponsor Information. To enable the Benefits Committee to perform its
functions, the Sponsor shall supply full and timely information to the Benefits
Committee, as the case may be, on all matters relating to the compensation of
its Participants, the date and circumstances of the Retirement, death or
Separation from Service of its Participants, and such other pertinent
information as the Benefits Committee may reasonably require.

ARTICLE 12

Other Benefits and Agreements

 

12.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Sponsor. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 

-13-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

ARTICLE 13

Claims Procedures

 

13.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Benefits Committee a written claim for a
determination with respect to the amounts distributable to such Claimant from
the Plan. If such a claim relates to the contents of a notice received by the
Claimant, the claim must be made within sixty (60) days after such notice was
received by the Claimant. All other claims must be made within 180 days of the
date on which the event that caused the claim to arise occurred. The claim must
state with particularity the determination desired by the Claimant.

 

13.2 Notification of Decision. The Benefits Committee shall consider a
Claimant’s claim within a reasonable time, and shall notify the Claimant in
writing:

 

  (a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

  (b) that the Benefits Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 

  (i) the specific reason(s) for the denial of the claim, or any part of it;

 

  (ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

 

  (iii) a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (iv) an explanation of the claim review procedure set forth in Section 13.3
below.

 

13.3 Review of a Denied Claim. Within sixty (60) days after receiving a notice
from the Benefits Committee that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Benefits Committee a written request for a review of the denial of the claim.
Thereafter, but not later than thirty (30) days after the review procedure
began, the Claimant (or the Claimant’s duly authorized representative):

 

  (a) may review pertinent documents;

 

  (b) may submit written comments or other documents; and/or

 

  (c) may request a hearing, which the Benefits Committee, in its sole
discretion, may grant.

 

13.4 Decision on Review. The Benefits Committee shall render its decision on
review promptly, and not later than sixty (60) days after the filing of a
written request for review of the denial, unless a hearing is held or other
special circumstances require additional time, in which case the Benefits
Committee’s decision must be rendered within 120 days after such date. Such
decision must be written in a manner calculated to be understood by the
Claimant, and it must contain:

 

  (a) specific reasons for the decision;

 

  (b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

 

  (c) such other matters as the Benefits Committee deems relevant.

 

-14-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

13.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 14

Trust

 

14.1 Establishment of the Trust. In order to provide assets from which to
fulfill the obligations of the Participants and their beneficiaries under the
Plan, the Sponsor may establish a Trust by a trust agreement with a third party,
the trustee, to which the Sponsor may, in its discretion, contribute cash or
other property, including securities issued by the Sponsor, to provide for the
benefit payments under the Plan.

 

14.2 Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Sponsor,
Participants and the creditors of the Sponsor to the assets transferred to the
Trust. The Sponsor shall at all times remain liable to carry out its obligations
under the Plan.

 

14.3 Distributions From the Trust. The Sponsor’s obligations under the Plan may
be satisfied with Trust assets distributed pursuant to the terms of the Trust,
and any such distribution shall reduce the Sponsor’s obligations under this
Plan.

ARTICLE 15

Miscellaneous

 

15.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

15.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Sponsor. For purposes of the payment of
benefits under this Plan, any and all of the Sponsor’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Sponsor. The Sponsor’s
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.

 

15.3 Sponsor’s Liability. The Sponsor’s liability for the payment of benefits
shall be defined only by the Plan. The Sponsor shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.

 

15.4

Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and

 

-15-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

 

non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure, attachment, garnishment or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.

 

15.5  Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Sponsor and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Sponsor, as
an Employee, or to interfere with the right of the Sponsor to discipline or
discharge the Participant at any time.

 

15.6  Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Benefits Committee by furnishing any and all information
requested by the Benefits Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, including but not limited to taking such physical
examinations as the Benefits Committee may deem necessary.

 

15.7  Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

15.8  Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

15.9  Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the Commonwealth of
Massachusetts without regard to its conflicts of laws principles.

 

15.10  Notice. Any notice or filing required or permitted to be given to the
Benefits Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Boston Properties Benefits Committee

c/o Boston Properties, Inc.

Prudential Center

800 Boylston Street, Suite 1900

Boston MA 02199

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

-16-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

15.11  Successors. The provisions of this Plan shall bind and inure to the
benefit of the Sponsor and its successors and assigns and the Participant and
the Participant’s designated Beneficiaries.

 

15.12  Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

15.13  Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

15.14  Incompetent. If the Benefits Committee determines in its discretion that
a benefit under this Plan is to be paid to a minor, a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Benefits Committee may direct payment of such benefit to
the guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Benefits Committee may require proof
of minority, incompetence, incapacity or guardianship, as it may deem
appropriate prior to distribution of the benefit. Any payment of a benefit shall
be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.

 

15.15  Court Order. The Benefits Committee is authorized to make any payments
directed by court order in any action in which the Plan or the Benefits
Committee has been named as a party. In addition, if a court determines that a
spouse or former spouse of a Participant has an interest in the Participant’s
benefits under the Plan in connection with a property settlement or otherwise,
the Benefits Committee shall, notwithstanding any election made by a
Participant, distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to that spouse or former spouse in
accordance with the domestic relations order.

 

15.16  Insurance. The Sponsor, on its own behalf or on behalf of the trustee of
the Trust, and, in its sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose. The Sponsor or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Sponsor shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Sponsor has applied for insurance.

 

-17-



--------------------------------------------------------------------------------

Boston Properties

Deferred Compensation Plan

Master Plan Document

 

IN WITNESS WHEREOF, the Sponsor has caused this amended and restated Plan
document to be duly executed by a duly authorized officer of its general partner
as of December 18, 2008.

 

BOSTON PROPERTIES LIMITED PARTNERSHIP By:   BOSTON PROPERTIES, INC.,   Its
General Partner   By:   /s/ Frank D. Burt   Name:   Frank D. Burt   Title:  
Senior Vice President and General Counsel

 

-18-